Citation Nr: 0305074	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  94-39 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for otitis media, 
claimed as secondary to service-connected pansinusitis.  

2.  Entitlement to service connection for upper respiratory 
tract disease, claimed as secondary to service-connected 
pansinusitis.  

3.  Entitlement to an effective date earlier than December 9, 
1998, for the initial grant of a 30 percent evaluation for 
allergic rhinitis secondary to pansinusitis.  

4.  Whether the reduction of the disability rating for 
service-connected anal fissure from 10 percent to zero 
percent effective May 8, 1991, was proper.  

5.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  

(The issue of entitlement to service connection for 
hemorrhoids, claimed as secondary to service-connected anal 
fissure, will be the subject of a later decision.)  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from March 1963 to April 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA).  Until November 1997, those decisions 
had been made by VA's Regional Office (RO) in St. Petersburg, 
Florida, and the appellant had perfected appeals to the Board 
of the following issues: entitlement to service connection 
for otitis media secondary to service-connected pansinusitis; 
entitlement to a temporary total convalescent rating for a 
February 1992 surgery; entitlement to an increased evaluation 
for pansinusitis; and whether the reduction of a disability 
rating for service-connected anal fissure from 10 percent to 
zero percent effective May 18, 1991, was proper.  

In November 1997, the Board denied the claim seeking a 
temporary total convalescent rating for a February 1992 
surgery, and remanded the remaining three issues for further 
evidentiary development.  Since November 1997, the appellant 
has relocated to an area served by the RO in Buffalo, New 
York, and has perfected appeals as to four new issues: 
entitlement to service connection for hemorrhoids, claimed as 
secondary to service-connected anal fissure; entitlement to 
service connection for upper respiratory tract disease, 
claimed as secondary to service-connected pansinusitis; 
entitlement to an effective date earlier than December 9, 
1998, for the grant of a 30 percent evaluation for allergic 
rhinitis secondary to pansinusitis; and entitlement to a 
total disability rating based upon individual 
unemployability.  

As for the disability rating assigned to pansinusitis, in a 
November 1999 hearing officer's decision the RO increased the 
evaluation to 50 percent, the maximum schedular evaluation 
assignable under either applicable version of Diagnostic Code 
6510.  See 38 C.F.R. § 4.97 (1996 and 2001).  Because the 
appellant is currently assigned the maximum schedular 
evaluation, which was the goal of his disagreement with the 
RO's previous action, there is no "case or controversy" 
with respect to this issue for which the Board must render a 
decision.  See Swan v. Derwinski, 1 Vet. App. 20, 22-23 
(1990).  Compare AB v. Brown, 6 Vet. App. 35, 38-39 (1993) 
(where an increased rating results in less than the maximum 
rating assignable, it is presumed that claimant seeks a 
higher rating, unless contrary intent is clearly expressed).  

Therefore, the issues for appellate review are as stated on 
the title page of this decision.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for hemorrhoids, claimed 
as secondary to service-connected anal fissure, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
these issues.  

The appellant was represented before VA by Disabled American 
Veterans (DAV) under an appointment made in February 1992.  
In a July 2000 memorandum, DAV asked VA to revoke the Power 
of Attorney naming it as the representative due to the 
appellant's "abusive and belligerent" manner during a 
recent interview and his expressed intent to revoke the 
representational appointment.  A representative may withdraw 
as representative, at any time prior to the RO's 
certification of the appeal to the Board, by giving written 
notice of such withdrawal to the appellant and to the RO.  
The withdrawal is effective when the RO receives the notice.  
38 C.F.R. § 20.608(a) (2002).  DAV's July 2000 memorandum 
indicated that a copy of it was sent to the appellant.  Thus, 
DAV properly withdrew as the appellant's representative, and 
the appellant is unrepresented in this appeal.


FINDINGS OF FACT

1.  The medical evidence does not show that the appellant 
currently has chronic otitis media.  

2.  The medical evidence does not show that the appellant 
currently has an upper respiratory tract disease.  

3.  The appellant filed an informal claim for increased 
compensation for his allergic rhinitis disability in January 
1999, which included a December 8, 1998, magnetic resonance 
image (MRI) showing a mucosal polyp.  

4.  The March 1992 rating decision that reduced the 
evaluation assigned to the anal fissure disability from 10 
percent to zero percent was based on review of the entire 
record, an examination that was as full and complete as that 
on which the 10 percent evaluation was assigned, and a 
finding of material improvement.  

5.  The appellant is not unemployable due solely to his 
service-connected disabilities.  




CONCLUSIONS OF LAW

1.  Otitis media is not related to service-connected 
pansinusitis.  38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 
5107 (West Supp. 2002); 38 C.F.R. §§ 3.303, 3.310 (2002).  

2.  An upper respiratory tract disease is not related to 
service-connected pansinusitis.  38 U.S.C.A. §§ 1110, 1131, 
5102, 5103, 5103A, 5107 (West Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2002).  

3.  The criteria for an effective date earlier than December 
9, 1998, for the grant of a 30 percent evaluation for 
allergic rhinitis secondary to pansinusitis, are not met.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5110 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2002).  

4.  The reduction of the disability rating for service-
connected anal fissure from 10 percent to zero percent 
effective May 8, 1991, was proper.  38 U.S.C.A. § 5112(b)(6) 
(West 1991); 38 C.F.R. §§ 3.105(e), 3.344(a), 4.114, 
Diagnostic Code 7332, 7335 (2002).  

5.  A total disability rating for compensation based on 
individual unemployability due to service-connected 
disabilities is not warranted.  38 U.S.C.A. §§ 501, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 
4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist, enhanced its duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim, and eliminated the well-grounded-claim requirement.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claims at issue.  

The claims for increased evaluation, an earlier effective 
date for an evaluation, and the propriety of a rating 
reduction require no particular application form.  Thus, 
there is no issue as to provision of a form or instructions 
for applying for these benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).  Two other 
claims involve requests for service connection and there is 
no issue as to whether they are substantially complete.  
38 U.S.C.A. §5102 (West Supp. 2002); 38 C.F.R. §§ 3.150(a), 
3.151(a), 3.159(b)(2) (2002).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in December 1972.  
Accordingly, when he later submitted statements seeking 
service connection for otitis media and an upper respiratory 
tract disease, all secondary to service-connected 
pansinusitis, these informal claims did not require 
submission of another formal application.  See 38 C.F.R. 
§ 3.155(a) (2002).  The claim for TDIU was substantially 
complete when it was filed in January 1999.  There is no 
issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The RO sent the 
appellant a November 1994 letter informing him of the 
requirements for showing service connection and that he could 
submit additional evidence concerning the appeal.  In 
September 1995 and October 1999 statements of the case and in 
October 1996 and November 1998 supplemental statement of the 
case, the appellant was told of the criteria for proving 
service connection on a secondary basis and the evidence 
considered in evaluating the service-connection claims.  In 
an October 1999 letter, the RO informed the appellant of the 
grant of a 30 percent evaluation for allergic rhinitis 
secondary to pansinusitis and the evidence considered in 
establishing the effective date of the award.  It then issued 
a July 2000 statement of the case discussing the criteria for 
evaluating the allergic rhinitis disability and what the 
evidence showed.  In the Board's November 1997 remand, the 
appellant was told that the RO would obtain his VA and 
private treatment records and of the need for an examination.  
The October 1999 statement of the case and the November 1998 
supplemental statement of the case listed the evidence 
considered, the legal criteria for evaluating the claims, and 
the analysis of the facts as applied to those criteria, 
thereby informing the appellant of the information and 
evidence necessary to substantiate the claims.  There is no 
indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 
38 C.F.R. § 3.159(c)(1-3) (2002).  The Board, in its November 
1997 remand, directed the RO to ask the appellant to complete 
necessary releases for any medical professional or facility 
that had treated him for his disabilities, which the RO did 
by an April 1998 letter.  Even before the RO's letter was 
sent, as reflected by the December 1997 report of contact, 
the appellant responded that he had received all of his 
treatment at Orlando, Florida, VA outpatient clinic (VAOPC) 
and the Tampa, Florida, VA Medical Center (VAMC).  The claims 
file consists of five volumes of clinical records from these 
facilities, though VA hospitalization in November 2001, and 
the veteran's vocational rehabilitation file.  The appellant 
has not identified any other sources of treatment.  VA has 
undertaken reasonable efforts to assist the appellant in 
obtaining evidence necessary to substantiate the claims for 
the benefits sought.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim .  
38 U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The RO afforded the appellant VA 
examinations in August 1998 and April 2001.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO for its 
consideration of the requirements of the VCAA in the first 
instance.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Under these circumstances, 
adjudication of this appeal, without referral to the RO for 
initial consideration under VCAA, poses no harm or prejudice 
to the appellant.  See, e.g.,  Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the appellant because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  


II.  Analysis

A.  Service Connection Claims

The claimant seeks to establish service connection for otitis 
media and upper respiratory tract disease, both claimed as 
secondary to service-connected pansinusitis.  Service 
connection means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred in the line of duty in the active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  Service connection on a 
secondary basis is warranted when it is demonstrated that a 
disorder is proximately due to or the result of a disorder of 
service origin.  38 C.F.R. § 3.310 (2002).  Additionally, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, the claimant shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

Regardless of the theory on which service connection is 
sought - whether a direct basis or a secondary basis - there 
must be medical evidence of a current disability.  See Pond 
v. West, 12 Vet. App. 341, 346 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999) (there must also be medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury and medical evidence linking the current disability 
to that in-service disease or injury).  In this case, service 
connection cannot be established on either basis because the 
evidence does not show that the appellant currently has 
otitis media or an upper respiratory tract disease on which 
to predicate service connection.  



Otitis

With respect to the claim of service connection for otitis 
media, the appellant submitted medical literature in 
September 1994, which indicated that chronic otitis media 
usually began in childhood and persisted into adulthood, with 
thickening and scarring of the tympanic membrane (TM), 
decreased or absent TM mobility, a cyst-like mass in the 
middle ear, and/or painless purulent discharge.  He also 
submitted medical literature in September 1998 indicating 
that those with otitis media "may present with ear pain or 
irritability.  Drainage can be present.  An inflamed, opaque, 
bulging or perforated tympanic membrane is usually 
demonstrated."  He argues that he currently has this 
disorder and that it is related to his service-connected 
pansinusitis.  

The appellant's ears were most recently evaluated at a 
VA examination in August 1998, wherein the claims file was 
reviewed by the examiner.  It was noted that the appellant 
had a history of primarily left ear infections since the 
1960s, but the diagnosis was recurrent otitis media during 
military service.  Examination revealed intact TMs and no 
evidence of otitis media.  This examination finding is 
consistent with other current medical evidence, including a 
November 1999 VA audiology consultation that found 
bilaterally normal middle ear function and a June 1998 
private clinical record that revealed normal tympanic 
membranes and no evidence of perforations, scars, 
inflammation, lesions, or other abnormalities.  Although a 
March 2001 VA clinical record noted that the appellant had 
complained of a blocked ear, the examiner reported both 
tympanic membranes to be clear and with only mild retraction.  
Thus, the current evidence of record does not show that the 
appellant currently has chronic otitis media in either ear 
that would warrant service connection.  

This conclusion is consistent with the evidence covering the 
period during and since the appellant's service.  That 
evidence shows periodic complaints of ear discomfort and 
medical findings of otitis media, but always on an 
intermittent basis and never related in any way to the 
service-connected sinusitis.  The March 1963 service entrance 
examination showed a normal ear clinical evaluation, while 
service clinical record entries in 1964 and 1965 showed a 
left ear ache, recurrent otitis media, transient bilateral 
ear pain, an episode of ear fullness with a negative 
examination, and running ears.  The separation examination in 
June 1965 revealed a normal ear clinical evaluation, although 
the appellant reported he had a history of ear trouble and 
running ears.  These record illustrate episodes of otitis 
media that arose and resolved in service.  

After separation from service, a January 1976 private 
clinical record and a March 1980 VA clinical record showed 
the ears to be within normal limits.  It was not until a 
February 1988 VA clinical record that the appellant's 
complaints of occasional right ear pain were noted and until 
a May 1991 VA clinical record that left ear pain was noted.  
Nonetheless, a VA clinical record in November 1992 indicated 
that the tympanic membranes were clear.  Then, February and 
March 1993 VA clinical records revealed recurrent ear 
infections and a painful, draining right ear with a large 
furuncle in the outer portion of the canal.  Yet, bilateral 
otitis media, found in May 1994 VA clinical records, was in 
June 1994 VA clinical records noted as resolved.  A May 1994 
VA sinus examination showed subsiding left ear otitis media 
and a clear right ear, whereas a few months later VA clinical 
records in September and October 1994 noted chronic otitis 
media.  VA clinical records in March 1995, March 1996, and 
June 1996 showed the tympanic membranes as clear, without 
otitis media, and the April 1996 VA examination revealed the 
ears as clear.  Finally, April 1997 VA clinical record, 
history of ear infections since 1994, which the appellant 
associated with allergy shots.  

Nowhere in this evidence is there any indication that the 
episodic otitis media the appellant experienced during and 
after service was cased or made worse by the service-
connected pansinusitis.  Therefore, even if the current 
medical evidence were to have shown that the appellant had 
otitis media, there is no evidence linking that disorder to a 
service-connected disability.  In light of the evidence and 
based on this analysis, it is the determination of the Board 
that the preponderance of the evidence is against the claim 
of service connection for otitis media, claimed as secondary 
to service-connected pansinusitis.  

URT

As for the claim of service-connection for upper respiratory 
tract disease, the appellant also argues that this disorder 
is related to his service-connected pansinusitis.  The 
initial element of his claim must be a showing that there is 
a current upper respiratory tract disease, other than his 
pansinusitis and allergic rhinitis, that warrants service 
connection.  

The service medical records indicated that the appellant had 
complaints of coughs and colds, but indicated in the 
enlistment and separation examinations that he had normal 
lung clinical evaluations.  After service, in December 1980, 
he was hospitalized at a VA medical facility for a hernia 
repair, and the diagnoses included viral upper respiratory 
infection.  A chest x-ray at the time was unremarkable.  
Prior to undergoing the hernia repair, he developed a 
severely febrile illness with flu symptoms, from which he 
recovered completely.  Thereafter, however, there is no 
further indication of any respiratory disorder.  VA clinical 
records from October 1991 to February 1998 consistently 
showed that chest x-rays revealed clear lungs and, as 
described in the most recent February 1998 entry, no active 
pulmonary disease.  In the absence of a current disorder for 
which service connection may be based, it is the 
determination of the Board that the preponderance of the 
evidence is against the establishment of secondary service 
connection for upper respiratory tract disease.  

B.  Earlier Effective Date for Allergic Rhinitis Disability 
Rating 

The RO, in a September 1994 rating decision, granted service 
connection for allergic rhinitis as secondary to service-
connected pansinusitis and assigned a zero percent rating.  
By a September 1994 letter, the RO sent the appellant a copy 
of the rating decision, which included the criteria for 
evaluating that disability at the time.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6501 (1994).  As he did not within 
one year file a notice of disagreement with the evaluation 
assigned or the effective date of the award, the September 
1994 rating decision became final.  

In the subsequent June 1996 rating decision, the RO denied 
service connection for allergies as secondary to service-
connected pansinusitis, and deleted the diagnostic code and 
rating for allergic rhinitis from the list of service-
connected disorders at the end of the rating decision.  The 
Board noted this discrepancy in its November 1997 remand and 
referred the issue to the RO for appropriate action.  

In an October 1999 rating decision, the RO again listed 
allergic rhinitis as service connected.  It then increased 
the rating to 30 percent disabling effective December 8, 
1998.  The RO based this effective date on a MRI dated 
December 8, 1998 and received in January 1999, showing polyps 
that corresponded to the criteria for a 30 percent 
evaluation.  In July 2000, the appellant argued that the 30 
percent evaluation should be effective earlier than December 
8, 1998.  The RO accepted as perfected an appeal as to the 
effective date of the 30-percent evaluation.  

Section 5110 of title 38 of the United States Code provides 
that, unless specifically provided otherwise in chapter 51, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C. § 5110(a) (West 
1991).  The only other specific provision in chapter 51 
concerning the effective date for an increased rating is at 
subsection (b)(2) of section 5110: "The effective date of an 
award of increased compensation shall be the earliest date as 
of which it is ascertainable that an increase in disability 
had occurred, if application is received within one year from 
such date."  "As the plain language makes clear, subsection 
(b) provides a limited exception to the rule found in 
subsection (a), governing the effective date of the award."  
Meeks v. West, 216 F.3d 1363, 1366 (Fed. Cir. 2000).  

Section 3.400(o), title 38, Code of Federal Regulations, 
which implemented the statutory subsections, provides as 
follows:  

Increases  (38 U.S.C. § 5110(a) and 5110(b), Pub. 
L. 94-71, 89 Stat. 395; §§ 3.109, 3.156, 3.157) - 
(1) General.  Except as provided in paragraph 
(o)(2) of this section and § 3.401(b), date of 
receipt of claim or date entitlement arose, 
whichever is later.  A retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by 
severance of service connection. 

(2) Disability compensation.  Earliest date as of 
which it is factually ascertainable that an 
increase in disability had occurred if claim is 
received within 1 year from such date otherwise, 
date of receipt of claim. 

38 C.F.R. § 3.400(o) (2002).  See Harper v. Brown, 10 Vet. 
App. 125, 126-27 (1997) (section 5110(b)(2) and section 
3.400(o)(2) are applicable only where the increase precedes 
the claim, provided also that the claim is received within 
one year after the increase); see also VAOPGCPREC 12-98 
(where claimant files a claim alleging an increase within one 
year prior to VA's receipt of claim and medical evidence 
subsequently substantiates an increase in disability, then 
the effective date of increase is the date as of which it is 
ascertainable based on all of the evidence of record that the 
increase occurred).  

Thus, the effective date of an increased rating is based on 
the date of receipt of a claim for such benefits or the date 
entitlement to the increase arose whichever is later.  
38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. §§ 3.1(r), 3.151, 
3.400(o)(1) (2002).  See Wells v. Derwinski, 3 Vet. App. 307 
(1992).  VA must look to all communications from the claimant 
that may be interpreted as applications or claims -- formal 
and informal -- for benefits.  In particular, VA is required 
to identify and act on informal claims for benefits.  
38 U.S.C.A. § 5110(b)(2) (West 1991); 38 C.F.R. §§ 3.1(p), 
3.400(o)(2), 3.155(a) (2002).  See Servello v. Derwinski, 
3 Vet. App. 196, 198-200 (1992).  

An informal claim must identify the benefit sought.  
38 C.F.R. § 3.155(a) (2002).  Once a formal claim for pension 
or compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
one of the following will be accepted as an informal claim 
for increased benefits or an informal claim to reopen.  

?	Report of VA examination or hospitalization.  The date 
of outpatient or hospital examination or date of 
admission to a VA or uniformed services hospital will 
be accepted as the date of receipt of a claim.  
?	Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person 
and shows the reasonable probability of entitlement to 
benefits.  

38 C.F.R. § 3.157(b) (2002).  

When the RO made the October 1999 rating decision, the 
appellant had not filed a statement seeking an increased 
evaluation.  In a January 1999 statement, though, he referred 
the RO to attached medical records, including a December 8, 
1998, MRI noting a one-centimeter mucosal polyp.  This 
submission acts as an informal claim, pursuant to 38 C.F.R. 
§ 3.157(b) (2002), for a compensable evaluation for allergic 
rhinitis.  The evidence associated with that informal claim, 
the MRI, revealed nasal polyps corresponding to the criteria 
for the 30 percent evaluation.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6522 (2002) (a 10 percent evaluation requires 
allergic rhinitis without polyps, but with greater than 50-
percent obstruction of nasal passage on both sides or 
complete obstruction on one side; a 30 percent evaluation 
requires allergic rhinitis with polyps.).  Under 38 C.F.R. 
§ 3.157(b) (2002), the date of a treatment record will be 
accepted as the date of receipt of a claim.  No other record 
in the year prior to that MRI contains a diagnosis of mucosal 
polyps.  Therefore, the date of the MRI, December 8, 1998, is 
the proper effective date for 30 percent evaluation.  

C.  Propriety of Reduction of Anal Fissure Disability Rating 

The RO established service connection for postoperative anal 
fissure in a March 1973 rating decision, with a 10 percent 
evaluation assigned effective December 8, 1972.  By a March 
1992 rating decision, the RO reduced the evaluation to zero 
percent effective May 8, 1991.  The appellant filed an appeal 
seeking restoration of the 10 percent evaluation.  The issue 
for the Board is whether the reduction of the rating was 
proper.  

VA has promulgated procedures for its offices to follow where 
a reduction in evaluation of a service-connected disability 
is considered warranted.  Where the lower evaluation would 
result in a reduction or discontinuance of compensation 
payments being made, the RO is to prepare a rating proposing 
the reduction that sets forth all material facts and reasons.  
The beneficiary, in this case the appellant, is to be 
notified at his latest address of record of the contemplated 
action and furnished detailed reasons for the reduction, and 
is to be given 60 days for the presentation of additional 
evidence to show that compensation payments should be 
continued at their present level.  If additional evidence is 
not received within that period, final rating action is to be 
taken and the award reduced effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e) (2002); see 38 U.S.C.A. § 5112(b)(6) (West 1991).  

The March 1992 rating decision, involving both the reduction 
of this disability and the increased evaluation of other 
disabilities, resulted in an increase in overall disability 
compensation.  Because these actions did not result in a 
reduction or discontinuance of compensation payments being 
made, a proposed rating decision was not necessary.  

However, because the 10 percent evaluation had been in effect 
for more than five years, the following regulatory provision 
applies:  

Examination reports indicating improvement.  Rating 
agencies will handle cases affected by change of 
medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability 
evaluations consistent with the laws and [VA] 
regulations governing disability compensation and 
pension.  It is essential that the entire record of 
examinations and the medical-industrial history be 
reviewed to ascertain whether the recent 
examination is full and complete, including all 
special examinations indicated as a result of 
general examination and the entire case history.  . 
. .  Examinations less full and complete than those 
on which payments were authorized or continued will 
not be used as a basis of reduction.  . . .  
Ratings on account of diseases which become 
comparatively symptom free (findings absent) after 
prolonged rest, e.g. residuals of phlebitis, 
arteriosclerotic heart disease, etc., will not be 
reduced on examinations reflecting the results of 
bed rest.  Moreover, though material improvement in 
the physical or mental condition is clearly 
reflected the rating agency will consider whether 
the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary 
conditions of life.  . . . .  

38 C.F.R. § 3.344(a) (2002).  Once the five-year requirement 
of 38 C.F.R. § 3.344(c) (2002) has been satisfied, a 
reduction of the pertinent rating percentages can only be 
effective if the reduction complies with these provisions.  
The reduction can be justified only if there is a showing by 
a preponderance of the evidence that the rating reduction is 
warranted.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

Specifically, adjudicators must: (1) review the entire record 
of examinations and medical and industrial history to 
ascertain whether the recent examination(s) on which the 
reduction was based were full and complete; (2) decline to 
use examinations which are less full and complete than those 
on which payments were authorized or continued; (3) not 
reduce an evaluation except in cases where all the evidence 
clearly warrants a finding of material improvement.  In 
addition, where material improvement in the physical 
condition is clearly shown, the rating agency must consider 
whether the evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  Brown, 5 Vet. App. at 419-20.  If a reduction does 
not comply with these procedures, then the rating decision 
improperly reducing an evaluation does so without observance 
of the applicable law and is void ab initio.  Hayes v. Brown, 
9 Vet. App. 67, 73 (1996); Kitchens v. Brown, 7 Vet. App. 
320, 325 (1995).  

The March 1973 rating decision initially assigning a 10 
percent evaluation was based on a January 1973 VA 
examination, which indicated that the appellant complained of 
burning and bleeding two to three times per month lasting 
three to four days.  Examination revealed a chronic fissure 
and scarring from previous treatment; there was no stricture.  
The diagnosis was acute and chronic anal fissure, 
symptomatic.  

The RO made effective the reduction of the rating to zero 
percent by the March 1992 rating decision as of May 8, 1991, 
the date of a VA clinical record.  The RO noted only that the 
evidence failed to establish that the disability was 
currently symptomatic, with findings negative for any 
evidence of anal fissure or impairment of sphincter control.  
The RO did not discuss the applicability of 38 C.F.R. 
§ 3.344(a) (2002).  

The Board's November 1997 remand directed the RO to do so.  
In a November 1998 supplemental statement of the case, the RO 
stated that 

Longitudinal review of the claims record shows that 
the examination on which the reduction was based 
was at least as full and complete as that on which 
the original evaluation of 10% was based.  
Additionally, subsequent medical findings support 
and confirm the clinical findings of the 1992 
examination on which the evaluation was reduced.  
While the issue of stabilization of disability 
evaluation was not presented to the veteran for 
appellate consideration at the time the decision 
was made, it is not shown that there was improper 
reduction contrary to the provisions of [38 C.F.R. 
§ 3.344 (2002)].

The Board agrees.  The evidence available to the RO at the 
time of the March 1992 rating decision consisted of VA 
clinical records in May and June 1991 and a VA examination in 
January 1992.  This examination and the VA clinical records 
provide information applicable to the rating criteria and are 
as complete as the information noted in the 1973 examination.  
The May 1991 VA clinical record showed that the appellant had 
complaints of rectal bleeding every three to four days, and a 
June 1991 VA clinical record revealed a normal sigmoidoscopy.  
Most significantly, VA examination in January 1992 indicated 
no obvious anal fistula formation or gross irritation; the 
examiner noted that the appellant did not have a fistula.  
This latter examination corresponds with the criteria of 
slight symptomatology without leakage, which warrants a zero 
percent evaluation under Diagnostic Code 7335.  See 38 C.F.R. 
§ 4.114, Diagnostic Code 7332 (2002) (for loss of sphincter 
control).  A 10 percent evaluation under that code requires 
constantly slight leakage or occasional moderate leakage.  
The VA examination in January 1992 and the VA clinical 
records in May and June 1991 did not show any leakage, 
whether slight or moderate.  

Therefore, the Board concludes that the RO, in reducing the 
evaluation in this case, reviewed the entire record of 
examinations and medical and industrial history, used an 
examination that was as full and complete as that used to 
establish the 10 percent evaluation in 1973, and reduced the 
evaluation based on evidence clearly warranting a finding of 
material improvement that will be maintained under the 
ordinary conditions of life.  Because the March 1992 rating 
action complied with the procedures set forth in 
VA regulations, the Board finds that the evaluation was 
properly reduced and that the 10 percent evaluation should 
not be restored.  

D.  Individual Unemployability

In December 1998, the appellant filed a claim seeking a total 
disability rating based on individual unemployability.  He 
reported that he had not worked since February 1995 when he 
had temporary service as a laborer.  He stated that he was 
having problems with head pains linked to his pansinusitis 
and allergic rhinitis disability.  He claimed that a 
physician had told him surgery was not an option, as sinus 
polyps were too close to his brain and one eye.  

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more, and if there are two or more disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent disability or more.  38 C.F.R. 
§ 4.16(a) (2002).  In determining whether a veteran is 
entitled to a total disability rating based upon individual 
unemployability, neither his nonservice-connected 
disabilities nor his advancing age may be considered.  
38 C.F.R. §§ 3.341(a), 4.19 (2002); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  

The appellant has three service-connected disabilities: 
pansinusitis (assigned a 50 percent rating), allergic 
rhinitis (assigned a 30 percent rating), and anal fissure 
(assigned a noncompensable rating).  His combined service-
connected rate is 70 percent.  Accordingly, he meets the 
schedular requirements for a TDIU rating under the provisions 
of 38 C.F.R. § 4.16(a) (2002).  

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the appellant's 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the appellant to prevail in his claim for TDIU, the record 
must reflect circumstances, apart from his nonservice-
connected conditions, which place him in a different position 
from others having a combined 60 percent rating.  The sole 
fact that he is unemployed or has difficulty obtaining 
employment is not enough.  The ultimate question is whether 
he, in light of his service-connected disorders, is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

The evidence of record includes VA clinical, hospital, and 
examination reports discussing in part the severity of the 
pansinusitis, allergic rhinitis, and anal fissure 
disabilities.  Most recently, VA examination in April 2001 
noted no communication or breathing impairment caused by the 
nasal disabilities and VA clinical records noted a healing 
anal fissure following November 2001 surgery.  These 
documents, however, do not specifically discuss the effect 
those disability have on the appellant's employability 
(though in offering evidence of the severity of the 
disability, they support the ratings assigned based on 
impairment of earning capacity).  At his July 2000 hearing, 
the appellant testified that he had 30 to 40 headaches per 
week, which he attributed to his pansinusitis and allergic 
rhinitis, unrelieved by Ibuprofen.  He indicated that he 
experienced pain and dizziness that impaired his ability to 
concentrate.  He stated that he last worked in 1996 as a 
painter and that he had not received any social security 
benefits.  A VA peripheral nerve examination in June 1996 
confirmed that he worked at that time as a painter.  The 
veteran's vocational rehabilitation file includes the 
appellant's August 2001 application for vocational 
rehabilitation benefits.  In that application the appellant 
indicated that he was unemployed and that barriers to his 
ability to obtain or retain a satisfactory job included 
physical condition and age.  He did not respond to the RO's 
August 2001 letter soliciting information needed to complete 
his claim, and so the RO denied his claim in October 2001.  
The RO had denied a similar claim in 1993.  

In short, the record contains no evidence to suggest that the 
pansinusitis, allergic rhinitis, or anal fissure disabilities 
render the appellant unable to secure or follow a 
substantially gainful occupation.  Although the appellant has 
argued that he has not worked since 1996 due to his service-
connected disabilities, the record does not indicate that he 
possesses the requisite medical expertise to render such a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  It is the determination of the Board that the 
preponderance of the evidence is against entitlement to a 
total disability rating based upon individual 
unemployability.  




ORDER

Service connection for otitis media, claimed as secondary to 
service-connected pansinusitis, is denied.  

Service connection for upper respiratory tract disease, 
claimed as secondary to service-connected pansinusitis, is 
denied.  

An effective date earlier than December 9, 1998, for the 
grant of a 30 percent evaluation for allergic rhinitis 
secondary to pansinusitis, is denied.  

The reduction in rating was proper, and the appeal for 
restoration of a 10 percent evaluation for service-connected 
anal fissure is denied.  

A total disability rating based upon individual 
unemployability is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

